Citation Nr: 0618071	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  01-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUE

Entitlement to service connection for cardiovascular disease, 
including residuals of a myocardial infarction and coronary 
artery disease.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
March 1957, from February 1978 to February 1980, from April 
1980 to August 1980, from April 1983 to October 1983, and 
from March 1985 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This matter was first before the Board in October 2003, at 
which time it was remanded for additional development.  
Thereafter, in a decision dated in May 2005 the Board denied 
the veteran's appeal.  The veteran then appealed the Board's 
decision to the Court of Appeals for Veterans Claims (Court).  

In an Order dated in January 2006 the Court, acting upon 
joint motion of the parties, set aside the Board's May 2005 
decision and remanded the case to the Board for further 
development.


REMAND

The veteran reports that in 1985 he began to have great 
difficulty breathing while on active duty at Fort Jackson, 
South Carolina, and that he was rushed to the emergency room 
at Moncrief Army Community Hospital.  He reports that in 
December 1998 he had a heart attack.  According to the 
veteran, the 1985 episode is related to his current heart 
disease.

In support of his claim the veteran has submitted service 
medical records (SMRs) that were in his possession.  These 
records, which documented the provision to the veteran of 
treatment for respiratory problems while in service, were not 
contained in the batch of SMRs received from the National 
Personnel Records Center (NPRC).  In addition, the January 
2006 Joint Motion for Remand includes a copy of an SMR dated 
in October 1983 that is not contained in the NPRC SMRs.  The 
October 1983 record indicates that the veteran was being 
scheduled for "an internal medicine or cardiology 
consultation."  A copy of a consultation request reflects 
that one or more findings suggested the possibility of a 
cardiovascular condition.

G. Rayos, M.D., has provided another medical opinion dated in 
May 2006, in which he reiterated his previous opinion that 
the veteran's cardiovascular disease was manifested as far 
back as 1985 and likely accounted for at least some of the 
veteran's respiratory symptoms during his military service.  
Service connection was initially established for asthma and 
this condition was rated as 10 percent disabling from January 
1990 until December 1999 when the disability was 
recharacterized as obstructive sleep apnea and rated as 50 
percent disabling.  The report of a VA examination in 
September 2004 reflects that the examiner carefully 
considered the medical records in the claims file as well as 
the opinion of Dr. Rayos, and concluded that the veteran's 
respiratory symptoms during his military service were due to 
asthma, tobacco abuse, and obstructive sleep apnea, and that 
there was no data to support Dr. Rayos opinion that 
cardiovascular disease accounted for at least some of the 
veteran's respiratory symptoms.  In his statement of May 
2006, Dr. Rayos noted that the consultation request and 
medical screening summary dated in October 1983 contained a 
recommendation that the veteran be accorded a cardiology 
consultation "which apparently was never completed."  The 
results of any such cardiology consultation would be 
extremely probative and an additional attempt should be made 
to obtain a copy of this report or confirmation that the 
consultation was never completed.

Thus, there is an indication that the SMRs in the claims file 
may not be complete.  In accordance with 38 C.F.R. 
§ 3.159(c)(2) every effort should be undertaken to obtain all 
of the veteran's SMRs.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  Moreover, because the claims file now contains 
SMRs and private medical records received after the date 
(September 2004) of the last VA examination, and anticipating 
that the claims file will be updated to include SMRs not 
currently of record, the veteran should also be re-examined 
by VA for a new medical opinion after all updates have been 
completed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
state whether or not he underwent further 
examination or testing pursuant to the 
October 1983 consultation request and if so 
whether he has copies of the results of 
this consultation.  The veteran should also 
be asked to state whether or not he was 
permitted to enter the aerobic training and 
testing program (The Army OVER-40 Program) 
for which he was tested in October 1983.  
The veteran should also be requested to 
identify all health care providers who have 
treated him for his cardiovascular disease.  
All newly identified providers must be 
contacted for medical records.  Even if no 
additional sources of treatment records are 
identified, all cardiovascular treatment 
records compiled since May 2003 by the VAMC 
patronized by the veteran should be 
obtained. 

2.  The RO must contact all appropriate 
federal agency(s) and request all SMRs 
compiled from April 1983 to October 1983, 
and from March 1985 to September 1985.  In 
addition to the NPRC, the RO should contact 
Moncrief Army Community Hospital in Fort 
Jackson, South Carolina, as well as any 
other in-service treating facility that the 
veteran identifies, for records.

3.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings should be 
reported in detail.  The examiner is then 
requested to offer an opinion as to whether 
there is at least a 50 percent probability 
or greater that the veteran's current 
cardiovascular disease began during the 
veteran's military service or is related to 
any incident of such service.  The examiner 
is also requested to comment upon the 
statements made by the veteran's 
cardiologist, including his most recent 
statement dated May 12, 2006.  A complete 
rationale for any opinion offered should be 
set forth in the report, together with 
citation to appropriate supporting records.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


